Case 1:19-cv-14765-NLH-JBC Document 114 Filed 07/12/21 Page 1 of 8 PageID: 1703




        C O U N S E L L O R S AT L A W
                       PA RK 80 WEST - PLA ZA O NE, 250 P EHLE A VE. , S UI TE 401 , S AD DLE BRO OK, NJ 0766 3
                                 2 01 - 845-9 600 • F AX 201 -845- 9423 • c lph k @n jla wfirm. co m • www. njl a wfi rm .c om

                                                            LEONARD Z. KAUFMANN, ESQ. Email: LZK@NJLAWFIRM.COM


                                                    July 12, 2021

 VIA ECF and First Class Mail
 Hon. James B. Clark III, U.S. Magistrate Judge
 United State District Court, District of New Jersey
 MLK Jr. Federal Building & Courthouse
 50 Walnut Street, Room 2064
 Newark, New Jersey 07102

                Re:    NJ Dept. of Envir. Protection, et al. v. E.I. DuPont De Nemours and Co.,
                       et al.
                Civil Action No.: 2:19-cv-14758-JMV-SCM
                Civil Action No.: 1:19-cv-14766-RMB-JS
                Civil Action No.: 3:19-cv-14767-MAS-ZNQ
                Civil Action No.: 1:19-cv-14765-NHL-JS


 Dear Judge Clark,

        Dear Magistrate Judge Clark,

 On July 9, we sent the Court a pre-conference letter with an attachment setting forth the status of
 discovery. Certain revisions were required to make it accurate. A revised version is attached.

        We thank the Court for its consideration in this matter.


                                                    Respectfully,


                                                    COHN LIFLAND PEARLMAN
                                                     HERRMANN & KNOPF LLP
                                                    Special Counsel to the Attorney General

                                                    By:/s/Leonard Z. Kaufmann
                                                    Leonard Z. Kaufmann
                                                    A Member of the firm

 cc:    All Counsel of Record (W/Encl. via ECF)
Case 1:19-cv-14765-NLH-JBC Document 114 Filed 07/12/21 Page 2 of 8 PageID: 1704
                                               EXHIBIT “A”
                                         PRE-CONFERENCE LETTER
                                         REVISED on JULY 12, 2021
                                          STATUS OF DISCOVERY

 Status of Parties’ Agreements to Exchange Certain Information
    •   The parties agreed to provide custodial and non-custodial sources of potentially responsive
        discovery by May 7, 2021.
            o   Historic DuPont/Chemours/Chemours FC identified 5 sources of potentially responsive
                information on May 7, 2021. On June 10, 2021, Historic DuPont/Chemours/Chemours FC
                produced to Plaintiffs all of the data related to the 4 subject sites located in one of the
                sources of potentially responsive information identified in their May 7, 2021 letter (the
                Locus EIM Database totaling 684 MB of data). They then identified 95 specific employee
                custodians on July 2, 2021 (56 for Chambers Works, 11 for Parlin, 21 for Repauno, and 7
                for Pompton Lakes), and will endeavor to identify specific environmental
                consultants/contractors.
            o   3M identified 54 individual custodians, including relevant job titles of former employees
                and current job titles of current employees, and 13 non-custodial sources of potentially
                discoverable information on May 7, 2021.
            o   DuPont Specialty Products (“DSP”) identified 5 general categories of custodial and non-
                custodial sources of information on May 7, 2021. It also identified two environmental
                consultants/contractors for the Parlin site, and one for the Chambers Works site. It did
                not identify any specific individual custodians at that time. DSP states that it will identify
                potential non-custodial sources, if any the week of July 12.
            o   Regarding Plaintiffs’ ISRA claims:
                        Historic DuPont identified 5 general categories of custodial and non-custodial
                         sources of information on May 7, 2021. It also identified two environmental
                         consultants/contractors for the Parlin site, and one for the Chambers Works
                         site. It did not identify any specific individual custodians at that time. It states
                         will identify specific custodians the week of July 12.
                        Corteva/New DuPont did not identify any specific custodial or non-custodial
                         sources of information on May 7, 2021. They state they will identify potential
                         non-custodial sources, if any, the week of July 12.
            o   Regarding Plaintiffs’ fraudulent transfer claims:
                        Historic DuPont/Corteva/New DuPont identified 11 individual custodians and 3
                         non-custodial sources of information on May 7, 2021.
                        Chemours/Chemours FC identified 10 individual custodians and proposed
                         producing certain transactional and conveyance documents on May 7, 2021.
            o   Plaintiffs
                        Plaintiffs identified 7 categories of data sources, including the specific databases
                         NJEMS, COMPASS, HAZSITES, SDWIS, and FACITS, and identified 36 individual
                         custodians for Chambers Works, 19 individual custodians for Parlin, 43
                         individual custodians for Pompton Lakes, and 11 individual custodians for
                         Repauno on May 7, 2021. Additionally, pursuant to 3M’s request, Plaintiffs’
Case 1:19-cv-14765-NLH-JBC Document 114 Filed 07/12/21 Page 3 of 8 PageID: 1705
                                             EXHIBIT “A”
                                       PRE-CONFERENCE LETTER
                                       REVISED on JULY 12, 2021
                                        STATUS OF DISCOVERY

                       supplemented that information by including the job titles of those custodians
                       that are active employees of NJDEP on June 18, 2021.
    •   Historic DuPont/Chemours/ Chemours FC and 3M agreed to provide their positions on
        reproduction and/or use of prior PFAS-related litigation discovery by May 17, 2021.
           o   AS TO HISTORIC DUPONT/CHEMOURS/CHEMOURS FC, THIS IS AN ISSUE IN DISPUTE.
           o   Historic DuPont/Chemours/Chemours FC provided their positions on May 20, 2021 and
               July 7, 2021 regarding the reproduction and/or use of discovery materials from previous
               cases. Specifically, they objected to Plaintiffs’ general, catch-all requests in its discovery
               demands for the reproduction of all discovery materials from certain previous cases, on
               the grounds that such requests by Plaintiffs were unduly burdensome, not proportional
               to the needs of the cases, and would have the practical effect of significantly increasing
               the number of discovery demands that Plaintiffs were otherwise reasonably entitled to.
               Historic DuPont/Chemours/Chemours FC also believe the aforesaid requests seek
               documents and/or information outside the scope of this litigation. In an effort to
               compromise with Plaintiffs and avoid the unnecessary burden and cost on both the
               parties and fact witnesses, Historic DuPont/Chemours/Chemours FC presented a
               proposal to Plaintiffs on July 7, 2021 regarding the use of discovery materials from
               previous cases in the current actions and are awaiting Plaintiffs’ response.
           o   3M provided its position on May 17, 2021. 3M has agreed to reproduce in the present
               actions several production sets/categories of produced documents from the AFFF MDL,
               as well as deposition transcripts and exhibits of its lay witnesses from several prior
               PFAS-related litigations and the AFFF MDL. On June 18, 2021, 3M agreed to apply the
               search terms it proposed. 3M anticipates beginning production of these materials this
               month. Plaintiffs are continuing to evaluate 3M’s position and will be responding by
               letter anticipated by July 16, 2021.
    •   The parties agreed to provide proposed search terms for review of their own sources by June
        18, 2021.
           o   Historic DuPont/Chemours/Chemours FC proposed 607 initial search terms related to
               the 4 subject sites on July 2, 2021 (260 for Chambers Works, 117 for Parlin, 155 for
               Repauno, and 75 for Pompton Lakes), and are awaiting Plaintiffs’ response.
           o   3M provided search terms on June 18, 2021 to apply to the individual document
               custodians that 3M identified on May 7, 2021. 3M has begun reviewing materials
               returned by application of these search terms for responsive information. 3M will
               separately provide methods to search the non-custodial sources that 3M identified on
               May 7, 2021.
           o   DSP has not provided search terms, but states it will do so the week of July 12, 2021.
           o   Regarding Plaintiffs’ ISRA claims, Defendants have not provided search terms, but state
               they will do so the week of July 12, 2021.
           o   Regarding Plaintiffs’ fraudulent transfer claims, Historic DuPont, New DuPont, and
               Corteva provided search terms on July 1, 2021. Chemours provided search terms on July
               2, 2021.
Case 1:19-cv-14765-NLH-JBC Document 114 Filed 07/12/21 Page 4 of 8 PageID: 1706
                                               EXHIBIT “A”
                                         PRE-CONFERENCE LETTER
                                         REVISED on JULY 12, 2021
                                          STATUS OF DISCOVERY

             o   Plaintiffs provided search terms on June 18, 2021.
             o   The parties are evaluating the search terms that have been exchanged and anticipate
                 further meet-and-confers on this topic.
 Status of Discovery by Party
    •   Historic DuPont/Chemours/Chemours FC
             o   Plaintiffs served the following sets of discovery on Historic DuPont/Chemours/Chemours
                 FC on October 13, 2020:
                        Plaintiffs’ First Set of Consolidated RFPs and Interrogatories to Historic
                         DuPont/Chemours/Chemours FC
                        Plaintiffs’ First Set of RFPs and Interrogatories to Historic
                         DuPont/Chemours/Chemours FC Regarding Chambers Works
                        Plaintiffs’ First Set of RFPs and Interrogatories to Historic
                         DuPont/Chemours/Chemours FC Regarding Parlin
                        Plaintiffs’ First Set of RFPs and Interrogatories to Historic
                         DuPont/Chemours/Chemours FC Regarding Pompton Lakes
                        Plaintiffs’ First Set of RFPS and Interrogatories to Historic
                         DuPont/Chemours/Chemours FC Regarding Repauno
                 Historic DuPont/Chemours/Chemours FC served their responses and objections to the
                 above-referenced discovery on January 13, 2021.
             o   After propounding the above-discovery requests, Plaintiffs specifically requested that
                 Historic DuPont/Chemours/Chemours FC produce the data on the Locus EIM database
                 related to the 4 subject sites on March 25, 2021. The parties met-and-conferred on this
                 issue, and Historic DuPont/Chemours/Chemours FC produced the entire Locus EIM
                 database related to the 4 sites on June 10, 2021. Plaintiffs are currently reviewing the
                 contents of the database.
             o   Plaintiffs sent Historic DuPont/Chemours/Chemours FC letters concerning deficiencies
                 with their responses to Plaintiffs’ Consolidated, Chambers Works, and Parlin discovery
                 requests on May 6, 2021. THIS IS A DISPUTED ISSUE.
    •   3M
             o   Plaintiffs served their First Set of Consolidated RFPs and Interrogatories on 3M on
                 October 13, 2020. 3M served its responses and objections on January 13, 2021, per
                 agreement of the parties. Also on January 13, 3M made an initial production of
                 documents comprised of records of 3M’s sales and shipments of certain PFAS chemicals
                 or products to Historic Dupont’s Chambers Works or Parlin facilities, Material Safety
                 Data Sheets for products reflected in those sales records, as well as materials that 3M
                 submitted to the U.S. EPA’s Administrative Record No. 226 regarding PFAS chemicals.
                 These same materials were previously made available to NJDEP in the course of 3M’s
                 responses to the Department’s 2019 Statewide PFAS Directive.
Case 1:19-cv-14765-NLH-JBC Document 114 Filed 07/12/21 Page 5 of 8 PageID: 1707
                                                EXHIBIT “A”
                                          PRE-CONFERENCE LETTER
                                          REVISED on JULY 12, 2021
                                           STATUS OF DISCOVERY

              o   The parties have been meeting-and-conferring, focusing those discussions on
                  PFOA/PFOS products 3M sold for use by Historic DuPont at Chambers Works and/or
                  Parlin and those products that Plaintiffs allege and will identify that were allegedly
                  transferred by Historic DuPont to those sites for disposal. The parties initially met-and-
                  conferred on May 12, 2021, after which Plaintiffs clarified and/or narrowed certain RFPs
                  and Interrogatories on this topic. 3M provided further information by letter on June 11,
                  2021. The parties also held another meet-and-confer on that date. Plaintiffs are
                  reviewing 3M’s most recent letter and will be responding with their own letter
                  anticipated by July 16, 2021. Plaintiffs and 3M do not believe there are any issues that
                  require the Court’s intervention at this time.
    •   DSP
              o Plaintiffs served their First Set of RFPs and Interrogatories to DSP Regarding Parlin on
                October 13, 2021. DSP responded to the RFPs Regarding Parlin together with Historic
                DuPont/Chemours/Chemours FC on January 13, 2021. DSP served its responses and
                objections to the Interrogatories Regarding Parlin on January 25, 2021.
            o Plaintiffs served their First Set of RFPs and Interrogatories to DSP Regarding Chambers
                Works on November 23, 2020. DSP served its responses and objections to the RFPs and
                Interrogatories Regarding Chambers Works on March 5, 2021.
            o The parties have been meeting-and-conferring. The parties initially met on May 21,
                2021, after which Plaintiffs asked DSP to provide information related to three threshold
                issues. DSP provided a response on June 29, 2021, which Plaintiffs are currently
                evaluating.
       ISRA Claims
            o Plaintiffs included RFPs related to their ISRA claims in their First Set of RFPs to Historic
                DuPont Regarding Chambers Works and their First Set of RFPs to Historic DuPont
                Regarding Parlin, served on October 13, 2021. As recited above, Historic DuPont
                provided its responses and objections to those requests on January 13, 2021. Plaintiffs’
                deficiency letters served May 21, 2021 raised issues with Historic DuPont’s responses to
                requests related to the ISRA claims.
            o Plaintiffs have requested that Defendants participate in a meet-and-confer on the ISRA
                claims. Defendants state they will endeavor to send Plaintiffs a letter on their responses
                and objections to the requests by mid-July.
       Fraudulent Transfer Claims
              o   Plaintiffs included RFPs and Interrogatories related to fraudulent transfer claims in their
                  First Sets of Consolidated RFPs and Interrogatories to Historic DuPont, Chemours, and
                  Chemours FC, served on October 13, 2020. Historic DuPont and Chemours/Chemours
                  FC provided separate responses and objections to these requests and interrogatories on
                  January 13, 2021.
              o   Plaintiffs served the following sets of fraudulent transfer-related discovery on Historic
                  DuPont, New DuPont, and Corteva on November 23, 2020:
                         Plaintiffs’ Second Set of Consolidated RFPs and Interrogatories to Historic
                          DuPont
Case 1:19-cv-14765-NLH-JBC Document 114 Filed 07/12/21 Page 6 of 8 PageID: 1708
                                              EXHIBIT “A”
                                        PRE-CONFERENCE LETTER
                                        REVISED on JULY 12, 2021
                                         STATUS OF DISCOVERY

                       Plaintiffs’ First Set of Consolidated RFPs and Interrogatories to Corteva and New
                        DuPont
                Defendants served their responses and objections to the above-referenced discovery on
                March 5, 2021.
            o    The parties are meeting and conferring regarding Defendants’ objections and responses.
                 The parties held meet and confers on June 15 and 18, 2021. Defendants stated that
                 they would consider amending their respective responses to Plaintiffs’ interrogatories to
                 provide additional information.
            o In a letter dated June 28, 2021, Plaintiffs identified a number of other outstanding
                 discovery disputes relating to Defendants’ objections to Plaintiffs’ discovery requests
                 that were not resolved on the meet and confers. Defendants have not yet responded to
                 Plaintiffs’ June 28 letter or provided their position with respect to any of the unresolved
                 issues discussed during the June 15 and 18, 2021 meet and confers.
       Plaintiffs
            o   Defendants served the following discovery on Plaintiffs on October 13, October 16, and
                November 23, 2020.
                       3M
                             •   3M’s First Set of Interrogatories and RFPs, served October 13 and 16,
                                 2020, respectively.
                       Historic DuPont/Chemours/Chemours FC and DSP
                             •   Historic DuPont/Chemours/Chemours FC’s First Set of Interrogatories,
                                 served October 13, 2020
                             •   Historic DuPont/Chemours/Chemours FC and DSP’s First Set of RFPs,
                                 served October 13, 2021
                       Fraudulent Transfer Claims
                             •   Historic DuPont/Corteva/New DuPont’s First Set of Interrogatories and
                                 RFPs, served November 23, 2020
            o   Plaintiffs served their responses and objections to Defendants’ discovery on January 13
                and March 5, 2021.
            o   Plaintiffs in their January 13, 2021 response also directed Defendants to responsive
                information available on NJDEP Data Miner, NJ-GeoWeb, and asked Defendants to
                contact Plaintiffs’ counsel to coordinate the time and manner of Defendants’ review of
                hardcopy documents. Plaintiffs also electronically produced the following documents in
                response to Defendants’ requests:


                             •   Excerpts of the NJEMS Database pertaining to the Sites.
                             •   Excerpts of the Hazsites Database pertaining to the Sites.
Case 1:19-cv-14765-NLH-JBC Document 114 Filed 07/12/21 Page 7 of 8 PageID: 1709
                                           EXHIBIT “A”
                                     PRE-CONFERENCE LETTER
                                     REVISED on JULY 12, 2021
                                      STATUS OF DISCOVERY

                          •   Proposed and adopted rules, maximum contaminant level
                              recommendations, studies, and publications concerning NJDEP’s review
                              of the risks to human health posed by certain PFAS.
                          •   Preliminary guidance for PFOA in drinking water and fish consumption
                              advisories for PFAS.
                          •   Documents relating to the General Information Notice posted for the
                              Parlin site by DuPont Specialty Products on or about May 30, 2019, and
                              the Remediation Funding Source Self Guarantee and Remediation Cost
                              review and RFS/RA Form posted for the Parlin site by DuPont Specialty
                              Products on or about June 28, 2019.
                          •   Documents relating to the Administrative Consent Orders for each of
                              the Chambers Works, Parlin, Pompton Lakes, and Repauno sites entered
                              on or about February 2015 and any amendments to those
                              Administrative Consent Orders.
                          •   Documents supporting the contention that the conveyance of the Parlin
                              Site to DuPont Specialty Products by deed recorded on January 29,
                              2019, triggered ISRA compliance.
                          •   Documents supporting the contention that the January 29, 2019
                              transfer of the leasehold to certain portions of the Chambers Works site
                              triggered ISRA compliance.
                          •   Documents supporting the contention that DuPont’s execution of the
                              Chemours Separation Agreement triggered ISRA compliance.
                          •   Documents regarding DuPont’s transfer, by special warranty deed dated
                              January 23, 2015, of the ownership of Chambers Works to Chemours FC
                              that triggered ISRA compliance.
                          •   Documents regarding ISRA’s applicability to DuPont’s intended spin-off
                              of and transfer of land and other assets, including portions of the
                              Chambers Works and/or Parlin sites, to Chemours.
          o   Defendants’ review of Plaintiffs’ electronic production to date is ongoing.
          o   3M and Plaintiffs have been working cooperatively to arrange for a vendor to scan the
              hardcopy site file documents and make copies of any enclosed media for the Chambers
              Works and Parlin facilities that is housed at NJDEP’s offices. It is anticipated that the
              scanning of these documents will commence within 2-3 weeks. To the extent Plaintiffs
              have an index or indexes of the hardcopy documents being made available, 3M has
              requested a copy of the same in advance of the scanning.
          o   3M has also requested that Plaintiffs identify the specific natural resources which they
              claim have been injured or damaged for the Chambers Works and Parlin actions,
              without prejudice to any position the Plaintiffs or other parties (including their
              respective experts) may wish to take in the litigations. From 3M’s perspective, while the
              NJEMS and Hazsites databases that Plaintiffs have produced reference data and/or the
Case 1:19-cv-14765-NLH-JBC Document 114 Filed 07/12/21 Page 8 of 8 PageID: 1710
                                           EXHIBIT “A”
                                     PRE-CONFERENCE LETTER
                                     REVISED on JULY 12, 2021
                                      STATUS OF DISCOVERY

              collection of data, they do not provide access to any reports and, equally if not more
              importantly, do not identify the natural resources, if any, that were sampled, what were
              the samples analyzed for and the natural resources at issue in the litigations. On July 7,
              2021, 3M separately requested expedited production of copies of a handful of
              documents which were identified in 3M’s review of DataMiner.
          o   Historic DuPont/Chemours/Chemours FC have also requested that Plaintiffs identify and
              provide additional details regarding the natural resources purportedly injured and/or
              damaged from claimed releases at the 4 sites. Historic DuPont/Chemours/Chemours FC
              believe this information will assist in expediting the discovery process and in further
              clarifying Plaintiffs’ claims. Historic DuPont/Chemours/Chemours FC are awaiting
              Plaintiffs’ response.
